Hart, J., (dissenting). Judge Wood and myself think that the construction placed by the majority upon § 25 -of the act of the special session of 1923 providing for a system of State highways is contrary to the plain import of the language used by the framers of the act. Section 25 provides that the commissioners of any road improvement district created by a special act of the Legislature since the session of 1915, with certain exceptions, that have not let any construction contract, shall not proceed with the construction of the improvement unless a majority In number and in value of the landowners in such district shall express, by their ballots, a desire that the construction of such improvement be proceeded with. The section provides that the election shall be held on a day designated by the commissioners, after two weeks ’ notice. A form of the notice of the election is given, and concludes with the following: “All owners in fee simple of real property within said improvement district will be entitled to vote at such election. ’ ’ The section also provides that the commissioners shall supply each polling- place with a list of the lands and the owners thereof in the district and the value of each tract, as shown by the assessment for State and county taxes then in force. Another part of the section provides that, if a majority in number or value of the owners of lands voting at the election shall vote against the construction of the improvement, the commissioners shall take no further action toward the construction of the improvement. Other parts of the section contemplate that the commissioners shall hold the election and that all the landowners in the district shall be entitled to vote at it. The concluding part of the section is that it shall not apply to an improvement district where the act creating the improvement district provides for a petition by a majority of the property owners or an election to ascertain their will. When this proviso is construed in connection with the whole section, we think it means an election held by the commissioners of the district in the same manner as the election provided for in § 25 is held. It does not mean an election conditioned upon action taken by the landowners. If such construction is to be placed upon it, it is obvious that the main purpose of the act will be defeated. In this way it would include districts where the provisions for an election contain conditions or limitations so burdensome to the landowners that the beneficial purpose intended by the section would be lost. We do not think that the proviso of § 25 intended to exempt acts creating* improvement districts where restrictions were placed upon the elections to be held. The provisions of the former acts with regard to the election provided in them must be as broad as the terms of § 25, providing an election thereunder, in order to save the acts from the provision of § 25 referred to. In short, we think that the Legislature intended that an election should be held in all cases under the provisions of § 25, unless the special act creating the improvement district provided for an election in all essential respects similar to the one provided in § 25. ■ Therefore we respectfully dissent.